Title: To George Washington from Lund Washington, 11 December 1782
From: Washington, Lund
To: Washington, George


                        
                            Dr Sir
                            Mount Vernon Dembr 11th 1782
                        
                        Your Letter of the 27th of Novmbr is at hand—The Trees in the Pasture were trim’d last winter and shall again
                            be gone over this Winter—they were trim’d of equal heights, they shall be done in the way you direct—I planted the Flowerg
                            Shrubs at the North End of the House among the Locust which were first directed to be put there, but most of them died, I
                            planted them again, but few of them lived and I will again plant them as you seem to wish them to grow at that end of the
                            House, yet I think you will never cut away the Locust which now flourish there to give way for little ill thriven trees
                            that perhaps may be many years before they look well.
                        My last Letter woud inform you what success I had with Mrs French & Dulany—since then Dulany and my
                            self agreed that Triplett, Peake & Little shoud view both tracts, and tell Mrs French whether they thought it an
                            equitable exchange Tract for Tract—a day was appointed for them to meet. Peake was ill  & coud not attend—Little was
                            setting of to Difficult Run where he had appointed to be, as our messenger got to him, he apologised
                            for not comeg & said he woud at any other time meet. Triplett, Dulany & my self met at Dows—we told
                            Triplett why the other two did not meet and desired him to look over the Land, he said it was useless as Mrs French was
                            fixd not to give her Land for Dows tract for tract—yes says Dulany because she is Ignorant of the Advantages of this Land,
                            & the disadvantages of her own, but you Sir are to inform her—for my part say She I woud not give this land for
                            hers, and was it in my power I woud make the exchange Immediately—or if I coud raise the Money I woud give £2200 for Dows
                            Land. I read Triplett your Letter he said it was all very right—he thought the Squire as he calld Dulany was the person
                            most interested in the Exchange, and he shoud advise Mrs French to what was best, for his part he was not a judge and did
                            not wish to be concernd with it—Dulany wishd he never had concern’d with it, for then the exchange woud have taken place.
                            We had much talk on the subject Dulany appeard to be very anxious for the exchange and Triplett cautious of sayg much
                            about it—Triplett woud not go from the House and insisted it was useless for him to look over the Land, night drove us
                            Home, from the conversation I had with Triplett as we rode home I found his opinion of Dows Land was changed, for altho he
                            woud not ride over it yet I suppose he coud not avoid casting his Eyes a little about it—he talkd to me about purchasg
                            Manleys Land—I told him I woud purchase it whenever he chose to sell, why says he if you get Mrs Frenches they must sell—I
                            told him your getg Mrs Frenches Land woud make no change in you, respectg Manleys Land, for you woud then give the same
                            that you ever woud have given for it—in short I beleive it is not an easy matter to get either Mrs French or Triplett to
                            make a speedy bargain, but as Dulany & his wife seem to be desirous of makeg the exchange and Triplett may perhaps
                            be brought to give his Opinion in favour of it, (I am told Little will be for it, & I am sure Peake will) I
                            thought it best to secure Dows Land and yesterday agreed for it—they have a large Stock of Cattle Horses sheep
                            &c.—on it, & did not chuse to sell them before next summer, therefore insisted on keepeing the Land a
                            nother year, and declar’d they had told every one who was about to purchase that they must have it—after some little
                            Altercation on this Subject for I chose to have it in my own power thinkg I coud better tempt Mrs French with it, I agreed
                            they shoud keep it the next year on paying £120 for the Rent of it, and that I woud take that Rent immediately out of the
                            payments so that the draft on you will be for £1000—Deeds will be executed and acknowledgd in Court on Monday Next, and
                            the Bills drawn on you for the above sum I coud not put this purchase of Longer then yesterday if I had not taken the Land
                            Hunter wants have it at the same price—Hunter had Bills to sell before the money coud be got or I am not clear whether he
                            woud not have had it at any rate. Dow & Co. wish to have the Money paid in Philadelphia perhaps you may contrive it
                            so, I cannot tell when they will come for it—I have had much trouble & vexation with this matter but if you are
                            Satisfyd with what is done I shall be pleased, from the present Value of Lands Dows Land is purchased very High, yet some
                            people say it will sell for double the money some time hence, I cannot think so—the want of said timber is the worst that
                            attends it—my business will be now to bring over Triplett to favour the exchange—I yesterday see an Advertisement in the
                            Virginia paper dated the 10th of Novmbr of Mr Dandridge for sellg on the 20th of the present month Leonidas & the
                            young Arabian Horse, belonging to the Estate of Mr Custis for either Cash or Tobacco, one half of the purchase to be pd,
                            the other 12 months Credit—the Sale to be at Alexandria—I wonder that Mr Dandridge did not advertise in the Baltimore
                            paper, few people north of the Potowmac take the Virginia Paper—I want you to have the young Horse, he will be the first
                            Horse in this Country, I wish you to have the Old one also, but I suppose you will not get either, and yet I cannot see
                            why your claim against the Estate is not as just as anothers—The Estate owes me money that I lent Mr Custis, and is all I
                            ever got from the Ship G.W. he promised to pay me Interest I took no Bond, he was my friend & his word was
                            sufficient for me—I think what he owes is ready Money. I have recieved no Letter from Mr Dandridge respectg this sale,
                            whether he means to come up himself or not I cannot tell. I do not beleive I shall bear to see the young Horse carried
                            off, but by him at all events, and then do as half the world does, talk about the paymt after, had I the money to pay down I cannot tell what I woud give for him—unless
                            there are very great & unexpected changes when this Horse is old enough to Cover, he will be an Estate of £500 a
                            year—I wish there was time to consult you on this matter—your last Letter on the subject said as Mr Dandridge woud not
                            discount you must forego the purchase—I shall Buy him, Colo. Basset owes me 15000 Wt of James River Tobacco which at
                            present is worth £170—the Estate owes me as much more which will make the ready money paymt Bassets Tobacco will suit
                            Dandridge and for the next paymt I will do the best I can. after the Sale he shall be yours or mine as you chuse. The
                            inclosed was brought to me the Other day—haveg never heard any thing from you on the subject I refused deliverg the Bonds
                            Money Papers &c. until I had your order for so doing—you will please direct me what to do—My Compliments to Mrs
                            Washington & tell her Washington & Nelly were yesterday (at Abingdon) in perfect health &
                            spirits. Betsy presents her very respectfull Compliments to you both—she was on Saturday night diliver’d of a Dead
                            Child—she is now very well and I hope will continue so—I have heard nothing from G.W. he is not yet I beleive come from
                            Berkeley I fear he is very ill. Am Dr Sir yours &c.
                        
                            Lund Washington
                        
                    